Citation Nr: 9933972	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-32 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ring finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant's served on active duty from July 1983 to 
October 1993.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin RO.  

The Board notes that the veteran, in June 1999, filed a claim 
for an increased rating for her service-connected allergic 
rhinitis.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In a May 1994 decision, the RO denied service connection 
residuals of a right ring finger injury.

2.  The evidence submitted since the May 1994 RO denial of 
service connection,  
is new and bears directly and substantially on the question 
of whether current disability of the right ring finger was 
incurred in or aggravated by service.

3.  There is no competent medical evidence of a nexus between 
current residuals of a right ring finger injury and service.


CONCLUSIONS OF LAW

1. The May 1994 decision by the RO, which denied service 
connection for residuals of a right ring finger injury, is 
final. 38 U.S.C.A. § 7105 (c) (West 1991 & Supp. 1999).

2. The evidence submitted to reopen the claim for service 
connection for residuals of a right ring finger injury is new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

3. The claim of entitlement to service connection for 
residuals of a right ring finger injury is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered. 38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1999); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999). The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim." See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" upon 
the specific matter under consideration. Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim." See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for residuals of a right ring finger injury in a 
May 1994 rating decision on the basis that the right ring 
finger injury in service, "healed and left no residuals."  
It was noted that a November 1993 VA examination found no 
indication of residuals of the ring finger injury in service.  
The veteran was informed of this decision in May 1994 but did 
not respond to this decision within one year following that 
date. 

The May 1994 rating decision is final. 38 U.S.C.A. § 7105 
(West 1991).  As a result, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the May 1994 rating decision.  In this case, the 
veteran has submitted multiple copies of VA and private 
medical records, most of which were either of record at the 
time of the May 1994 rating decision, or are for other 
unrelated disorders.

The Board has taken particular note of a dispensary permit, 
and clinic report from the veteran's place of work, and a VA 
orthopedic consultation examination all dated in June 1999.  
The veteran complained of stiffness and swelling of her right 
4th finger since May 31, 1999.  She was noted to have a full 
range of motion, and x-rays found no apparent acute osseo 
pathology.  The VA orthopedic examiner's impression was an 
old ligament tear, right, 4th digit, and mild arthritis, 
right interphalangeal joint.  

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, the Board finds that this new evidence 
bears directly and substantially on the question of whether 
the veteran incurred residuals of a right ring finger injury 
as a result of service.  Accordingly, the veteran's claim for 
service connection for residuals of a right ring finger 
injury is reopened.

Having reopened the veteran's claim for service connection 
for residuals of a right ring finger injury, the Board 
observes that the next step following the reopening of the 
veteran's claim is consideration of the claim on a de novo 
basis.  In this regard, the Board would point out that 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999). Additionally, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, in Elkins v. West, 12 Vet. App. 209. 218-219 (1999), 
the Court of Appeals for Veterans Claims (Court) held that 
once a claim for service connection has been reopened upon 
the presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist the veteran 
with the development of facts pertinent to his or her claim 
under 38 U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  
See Winters v. West, 12 Vet. App. 203 (1999); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Board would point out that in a case where the underlying 
claim subject to reopening is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) 
(1999) and Hodge is unnecessary because the failure to apply 
this regulation under such circumstances would not be 
prejudicial to the claimant. Winters, 12 Vet. App. at 208.  
See 38 U.S.C.A. § 7261(b) (West 1991) (the Court shall take 
due account of prejudicial error); see also Edenfield v. 
Brown, 8 Vet. App. 384, 390-91 (1995); Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); cf. Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

The veteran has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual" that 
a claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]." Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to his or her claim, and the claim must 
fail. See Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury." Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period. See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition. Savage v. Gober, 10 Vet. App. at 495-97. That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation. Id.  If the chronicity provision does not apply, 
a claim may still be well grounded or reopened on the basis 
of 38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology." Savage v. Gober, 10 Vet. App. at 498.

During service, the veteran injured her right ring finger. 
The service medical records reflect that in June 1992, she 
complained of trauma to the 4th digit, right hand.  Moderate 
edema, limited range of motion, and ecchymosis were noted. 
The examiner diagnosed a possible sprain. X-rays were normal. 
The finger was splinted, she was given Motrin, and returned 
to duty. No further complaints or treatment was noted in 
service.

The earliest post-service medical evidence of record 
regarding a right ring finger disorder is the aforementioned 
June 1999 work related clinical treatment records, and VA 
orthopedic consultation, which noted the veteran reported 
that she "injured her right 4th finger at work."  However, 
while the VA examiner's impression was an old ligament tear, 
right, 4th digit, and mild arthritis, right interphalangeal 
joint, he did not provide any opinion regarding the etiology 
of the veteran's disorder.

In this case, there is no competent medical evidence of a 
nexus between the veteran's current right ring finger 
disorder and any incident of service.  In fact, the veteran 
specifically noted the stiffness and swelling in her right 
ring finger was since May 31, 1999.  In addition, in her June 
1999 Travel Board hearing, she testified that she sought 
treatment after service for her right ring finger, only after 
the symptoms occurred at work that month.  Additionally, 
there is no evidence of arthritis of the right ring finger, 
within one year following the veteran's separation from 
service.

Indeed, the testimony of the veteran, from her June 1999 VA 
hearing constitute the only evidence suggesting a nexus 
between a current disorder and service.  She, however, has 
not been shown to possess the medical expertise necessary to 
establish a nexus between a currently diagnosed disorder and 
service. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). 
Moreover, the notation from the report of her June 1999 VA 
orthopedics examination, of an old ligament tear, right, 4th 
digit, does not represent competent medical evidence of a 
nexus to the ring finger injury in service, as there is no 
further commentary from the veteran's examiner to that 
effect.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, the lay evidence of record, alone, does not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.

A well-grounded claim must be supported by evidence, not 
merely allegations. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Here, the veteran has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim for service 
connection for residuals of a right ring finger injury is 
well grounded.  In the absence of competent medical evidence 
to support the veteran's claim, this claim must be denied as 
not well grounded.  Since this claim is not well grounded, 
the VA has no duty to assist the veteran in developing the 
record to support her claim. See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded. As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete her 
application for the claimed benefit. See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).



ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a right ring finger 
injury is reopened.   To this extent, the appeal is allowed

A well-grounded claim not having been submitted, service 
connection for residuals of a right ring finger injury is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

